Citation Nr: 1012604	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  07-03 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to increased evaluation for a right knee 
disability, currently evaluated at 20 percent. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's spouse


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California, which denied the Veteran's claim 
for a disability rating greater than 20 percent for a right 
knee disability.  A Travel Board hearing was held at the RO 
in May 2009.

In August 2009, the Board remanded the appeal, requesting 
the Appeals Management Center (AMC) to obtain all 
outstanding VA treatment records that had not been 
associated with the claims file.  Having completed the 
required directive, in December 2009, the RO issued a 
Supplemental Statement of the Case (SSOC) and, subsequently, 
returned the case to the Board.  As such, the Board finds 
that the provisions of the Board's August 2009 remand have 
been complied with sufficiently.  Cf. Stegall v. West, 11 
Vet. App. 268 (1998).  As the records obtained as a result 
of the AMC's actions indicate the need for further 
development, an additional remand will be necessary before 
the Board may adjudicate the Veteran's claim.  

The Veteran testified at his May 2009 Travel Board hearing 
that he wanted to file a claim of service connection for 
depression as secondary to his service-connected right knee 
disability.  In an August 2009 remand, the Board referred 
this matter to the RO for adjudication.  The record does not 
indicate that the RO has taken any action regarding this 
matter.  Therefore, the Board again refers the Veteran's 
claim for service connection for depression as secondary to 
a service-connected right knee disability to the RO for 
further development.  

Moreover, in VA treatment records, the Veteran asserted his 
belief that he has a low back disorder, characterized by 
pain, either caused or aggravated by his service-connected 
right knee disorder.  The Board notes that, in a May 2002 
rating decision, the RO denied the Veteran's claim for 
entitlement to service connection for low back pain, finding 
that it was not related to service and was not caused or 
aggravated by a service-connected disorder.  As the record 
indicates that the Veteran currently asserts that his back 
disorder is related to his right leg disorder, the RO should 
contact the Veteran and inquire as to whether he wishes to 
file a claim to reopen his claim for entitlement to service 
connection for a low back disorder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is required 
before the issue on appeal is ripe for adjudication upon the 
merits.  38 C.F.R. § 19.9 (2009).  The Veteran essentially 
contends that the 20 percent rating currently assigned for 
his right knee disorder does not accurately reflect the 
actual severity of this disorder.

The Board notes that the Veteran was provided with two VA 
medical examinations, the most recent occurring in September 
2008.  In the September 2008 VA medical examination report, 
the examiner indicated that the Veteran used a right knee 
brace, but did not use any crutches, canes, or walkers.  At 
the August 2009 hearing, however, the Veteran and his wife 
presented credible testimony that his disorder had worsened, 
indicating that the Veteran currently found the use of a 
cane or wheelchair to be necessary on occasion.  Having 
reviewed the evidence of record, the Board finds that there 
is a duty to schedule another examination.  VA's General 
Counsel has indicated that when a claimant asserts that the 
severity of a disability has increased since the most recent 
rating examination, an additional examination is warranted.  
See VAOPGCPREC 11-95 (April 7, 1995); see also, e.g., 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 38 C.F.R. § 3.327.

Moreover, at the August 2009 hearing, the Veteran stated 
that he had to end his employment as a "DJ" due to his knee 
disorder.  He reported that he subsequently trained for a 
new position as a security guard, only to be advised to seek 
other employment due to his knee.  In a May 2009 VA 
treatment record, acquired as a result of the August 2009 
remand, a VA examiner indicated that the Veteran's security 
guard position exacerbated his service-connected knee 
disorder and advised him to retrain for a sedentary 
position.  The Board notes that marked interference with 
employment is a consideration for a possible extraschedular 
evaluation; however, the Board cannot assign such a rating 
in the first instance.  As such, as part of the examination 
required for this remand, the examiner should specifically 
address the impact the service-connected knee has (if any) 
on the Veteran's functions of daily living, to include 
maintaining employment.  Following this, if found to be 
necessary, the case should be referred to the Director of 
VA's Compensation and Pension Service for consideration of 
an extraschedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Additionally, in a May 2009 VA treatment record, the Veteran 
requested that a VA physician declare him to be 100 percent 
disabled.  Although the physician declined to make such a 
declaration and the record is unclear as to which disability 
the Veteran considered to be disabling, the Board finds that 
the Veteran has raised the issue of entitlement to a total 
rating based on individual unemployability due to service-
connected disabilities (TDIU).  In Rice v. Shinseki, 22 Vet. 
App. 447, 453-54 (2009), the United States Court of Appeals 
for Veterans Claims (Court) held that a request for a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU), whether expressly 
raised by a Veteran or reasonably raised by the record, is 
not a separate claim for benefits, but rather involves an 
attempt to obtain an appropriate rating for a disability or 
disabilities, either as part of the initial adjudication of 
a claim or, if a disability upon which entitlement to a TDIU 
is based has already been found to be service connected, as 
part of a claim for increased compensation.  Given the 
Court's holding, the issue of entitlement to TDIU should be 
considered on remand.

Accordingly, the case is REMANDED for the following action:

1.  The appellant and his representative 
should be provided with appropriate notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding the issues of 
entitlement to an extraschedular rating 
and entitlement to a total rating based on 
individual unemployability due to service-
connected disabilities.  As part of this 
notice, the Veteran should be advised that 
he would be allowed to submit statements 
from his employer or co-workers 
substantiating either diminished work 
capacity or an inability to maintain the 
level of proficiency that his job 
requires.

2.  The RO should also arrange for a VA 
orthopedic examination to determine the 
nature, extent and severity of the 
Veteran's service-connected right knee 
disorder.  All indicated studies, 
including range of motion studies in 
degrees, should be performed.  Tests of 
joint motion against varying resistance 
should be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  The examiner should identify 
any objective evidence of pain or 
functional loss due to pain.  Any specific 
functional impairment due to pain should 
be identified, and the examiner should be 
requested to assess the extent of any 
pain.  The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability on 
repeated use or during flare-ups (if the 
Veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of motion 
on repeated use or during flare-ups.  If 
this is not feasible, the examiner should 
so state.  The examiner should also 
provide an opinion as to the impact of the 
Veteran's right knee disability on his 
employability.  The rationale for all 
opinions expressed should be explained.  
The claims files must be made available to 
and reviewed by the examiner.  A report of 
the examination should be prepared and 
associated with the claims folder.

3.  After the examination, if found to be 
necessary, the case should be referred to 
the Director of VA's Compensation and 
Pension Service for consideration of an 
extraschedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

4.  After the actions above have been 
completed, the RO should then re-
adjudicate the claim, including 
consideration of the issues of entitlement 
to an extraschedular rating and a TDIU.  
If the benefits sought remain denied, the 
appellant and his representative should be 
furnished a supplemental statement of the 
case, including citations to 38 C.F.R. §§ 
3.340, 3.341, and 4.16, and given the 
appropriate opportunity to respond.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


